DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 08/30/2022.  

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakadia et al. (U.S. Pub. 20150281004).

Regarding claim 1 Kakadia discloses a device, comprising: 
a processing system including a processor para. 56, “processor 1020”; and 
a memory para. 56, “memory 1030” that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
assigning a first value to a first user equipment associated with a first user para. 1, “A subscriber and a network provider may have a set of service-level agreements (“SLAs”) in place”,
wherein the first value is associated with a priority class for the first user equipment that is representative of a priority to resources of a network para. 10, “SLA may specify a minimum throughput for file transfer traffic associated with the subscriber. The network KPI values may include performance metrics or other information associated with the network and/or a user device associated with the subscriber, such as end-to-end latency, intra-node latency (e.g., latency between one or more nodes within the network), packet error rate (“PER”), throughput, and/or other values”,
assigning a first value to a first user equipment associated with a first user para. 10, “Subscriber SLAs may specify, for example, quality of service (“QoS”) levels to which subscribers have subscribed”, wherein the first value is associated with a priority class for the first user equipment that is representative of a priority to resources of a network para. 8, “For example, traffic with a particular level of QoS (e.g., traffic associated with a particular QoS Class Identifier (“QCI”)), a particular subscriber, and/or a particular service may be associated with different hops and/or a different queue priority weight than traffic of another level of QoS” 
increasing the priority class read as “a higher weight in queues” for the first user equipment by assigning a second value to the first user equipment para. 55, “NMS 355 may output an indication that a QCI of the traffic should be increased to a higher level (e.g., a level associated with lower latency, lower PER, higher throughput, and/or the like), that the traffic should be given a higher weight in queues, etc.” responsive to the determining that the first amount of the network traffic in the network exceeds the threshold, wherein the second value is higher than the first value para. 16, “based on the KPI information received from the network, the NMS may have determined potential reasons for the KPI value exceeding the threshold…, and may have identified a corrective action to take (e.g., re-route network traffic associated with the subscriber, increase a priority of network traffic associated with the subscriber, etc.)”, and 
wherein the second value provides the first user equipment with greater access to the resources of the network than the first value para. 16, “a corrective action to take (e.g., re-route network traffic associated with the subscriber, increase a priority of network traffic associated with the subscriber, etc.)”.
Regarding claim 4 Kakadia discloses wherein the resources include a frequency band, a power level, bandwidth, spectrum, a modulation scheme, an encryption scheme, a multiple-input multiple-output (MIMO) scheme, a processing resource, or any combination thereof para. 27, “The profile information may identify applications and/or services that are permitted for and/or accessible by the subscriber; a mobile directory number (“MDN”) associated with the subscriber; bandwidth or data rate thresholds associated with the applications and/or services”.  
Regarding claim 5 Kakadia discloses wherein the operations further comprise: assigning the second value to a second user equipment associated with a second user responsive to the determining that the first amount of traffic in the network exceeds the threshold “para. 55, “NMS 355 may output an indication that a QCI of the traffic should be increased to a higher level (e.g., a level associated with lower latency, lower PER, higher throughput, and/or the like), that the traffic should be given a higher weight in queues, etc.”.  
Claim 17 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 19 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-13, 18 and 20   are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia et al. (U.S. Pub. 20150281004) in view of Amalfitano (U.S. Pub. 20010033557). 
Regarding claim 3 Kakadia does not specifically disclose, wherein the second value provides the first user equipment with less access to the resources of the network than the first value. However Amalfitano teach, para. 37, Fig. 2, “When a user's actual aggregate usage line C exceeds allowed usage line B at a given time in a month, the priority level of that user is then reduced due to overuse…, a field unit 105 at a high priority level 1 will then be lowered to a priority level 2”.  
Kakadia and Amalfitano are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amalfitano in the system of Kakadia to enable the system to monitor and evaluate the current traffic load in the network in real time and reduce the priority of the queued traffic when needed. The motivation for doing so would have been to avoid bottlenecks and network overloads according to different levels of traffic.
Regarding claim 10 Kakadia does not specifically disclose, wherein the assigning of the second value to the first user equipment comprises assigning the second value to an application executed by the first user equipment, assigning the second value to a communication session engaged in by the first user equipment, or a combination thereof. However Amalfitano teach, para. 75, “We have seen therefore how the rate of service allocated to particular users depends on historical use over a period of time a month, plus continuity of resource allocation, such as during an instantaneous session. This approach provides for graceful degradation of allocation while at the same time allocating resources fairly. The system has another rule based on the continuous time allocation for a specific connection and once these thresholds are exceeded, the user will be dropped to a lower priority level”.  
Kakadia and Amalfitano are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amalfitano in the system of Kakadia to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.
Regarding claim 11 Kakadia does not specifically disclose, wherein the assigning of the second value to the first user equipment prevents a second user equipment from requesting a bearer for initiating a communication session. However Amalfitano teach, para. 10, “For example, when a user at a particular priority level has made continuous use of resources for a predetermined time, that user is reassigned to the next lowest priority level and its resources are taken away”.
Kakadia and Amalfitano are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amalfitano in the system of Kakadia to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.
Regarding claim 12 Kakadia does not specifically disclose, wherein the assigning of the second value to the first user equipment includes a priority assignment with respect to a scheduling service in terms of a first packet transmitted by the first user equipment, a second packet received by the first user equipment, or a combination thereof. However Amalfitano teach, para. 34, “For example, the demand to transmit data at any given time is potentially greater than bandwidth available for such transmissions as determined by the number of available channels and their data rates”.  
Kakadia and Amalfitano are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amalfitano in the system of Kakadia to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.
Regarding claim 13 Kakadia does not specifically disclose, wherein the assigning of the second value to the first user equipment includes an indication of a minimum bit rate associated with a data bearer utilized by the first user equipment. However Amalfitano teach, para. 37, Fig. 3, “When a user's actual aggregate usage line C exceeds allowed usage line B at a given time in a month, the priority level of that user is then reduced due to overuse. Accordingly, that user will be serviced at a lower rate for that time period when line C exceeds line B”.  
Kakadia and Amalfitano are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amalfitano in the system of Kakadia to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.

Claims 2, 6-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia et al. (U.S. Pub. 20150281004) in view of Amalfitano (U.S. Pub. 20010033557) further in view of Carniato et al. (EP. Pub. 3167673). 
Regarding claim 2 Kakadia does not specifically disclose wherein the second value provides the first user equipment with greater access to the resources of the network than the first value. However Amalfitano teach, para. 8 “If a user has, over a historical period of time, made fewer demands than a stated amount, that user is given a higher priority than a user who has made greater use of the resources than their stated amount. Whereas users that make less demands for the resources are granted more of the resources they request”.
Kakadia and Amalfitano does not specifically disclose wherein the greater access to the resources include: an increase in access to frequency bands, an increase in network connectivity, an increase in quality of service as part of one or more communication sessions, or any combination thereof.  However Carniato teach, para. 38, “by assigning priority coefficients the subdivision of the channel is made based on said coefficients, so that users with higher priority have wider access to the channel and users with lower priority have more limited access”.  
Kakadia, Amalfitano and Carniato are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carniato in the system of Kakadia and Amalfitano so when assigning or altering the levels of user’s priority the new higher priority users would have more access to the available resources to increase their connectivity. The motivation for doing so would have been to improve the efficiency of assigning resources based on the analysis of the bandwidth consumption by the users.
Regarding claim 6 Kakadia and Amalfitano do not specifically disclose wherein the operations further comprise: subsequent to the assigning of the second value to the first user equipment, modifying the priority class for the first user equipment by assigning a third value to the first user equipment. However Carniato teach, para. 17, “the users making a high use are subject to a decrease in their present level of priority, or maintain the lowest priority level available, in such a way that these users do not saturate the channel to the detriment of other users with less intense traffic”. The levels of priorities can be assigned and reassigned or changed based on several parameters e.g. bandwidth use, use subscription, etc. as Carniato teach, that can modify how users access to the resources in the interest of preserving the functioning of the network for example or according to different status of the consumption of the available resource.
Kakadia, Amalfitano and Carniato are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carniato in the system of Kakadia and Amalfitano to enable the system to alter the levels of user’s priority according to changes on the available resources. The motivation for doing so would have been to improve the efficiency of assigning resources based on the analysis of the bandwidth consumption by the users.
Regarding claim 7 Kakadia does not specifically disclose, wherein the third value is equal to the first value. However Amalfitano teach para. 10, “that user is reassigned to the next lowest priority level and its resources are taken away. The user is then required to vie again for access to resources at this lower priority level”. The user can be lowered one priority level to the next lowest level and then can also be raised to the previous value of priority that it started with in the first place.  
Kakadia, Amalfitano and Carniato are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carniato in the system of Kakadia and Amalfitano to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.
Regarding claim 8 Kakadia does not specifically disclose, wherein the operations further comprise: determining that a threshold amount of time has elapsed from the assigning of the second value to the first user equipment. However Amalfitano teach, para. 37, “Accordingly, that user will be serviced at a lower rate for that time period when line C exceeds line B. T”,
Amalfitano further teach, wherein the assigning of the third value to the first user equipment is responsive to the determining that the threshold amount of time has elapsed from the assigning of the second value to the first user equipment para. 72, “User 52 then exceeded his allotment and dropped to priority 2 for the remainder of February. During most of the month of March, user 52 was at priority level 1, exceeding his allotment only for one day, at March 21, and then again from approximately March 29 through March 31”.  
Kakadia, Amalfitano and Carniato are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carniato in the system of Kakadia and Amalfitano to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.
Regarding claim 9 Kakadia does not specifically disclose, wherein the operations further comprise: subsequent to the assigning of the second value to the first user equipment, determining that a second amount of traffic in the network is less than the threshold, wherein the assigning of the third value to the first user equipment is responsive to the determining that the second amount of traffic in the network is less than the threshold. However Amalfitano teach, para. 10, “For example, when a user at a particular priority level has made continuous use of resources for a predetermined time, that user is reassigned to the next lowest priority level and its resources are taken away. The user is then required to vie again for access to resources at this lower priority level”.  
Kakadia, Amalfitano and Carniato are analogous because they pertain to the field of wireless communication and, more specifically, to assigning resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carniato in the system of Kakadia and Amalfitano to enable the system to monitor and evaluate the current traffic load in the network in real time and modify the priority of the queued traffic multiple times depending on the dynamics of the traffic loads. The motivation for doing so would have been to maintain the quality of services for users that have modify their SLA in real time and want to vary according to different levels of traffic.
Regarding claims 18 and 20 the limitations of claims 18 and 20 are rejected in the same manner as analyzed above with respect to claim 9.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakadia et al. (U.S. Pub. 20150281004) in view of Almgren et al. (U.S. Pub. 20020093911). 
Regarding claim 14 Kakadia do not specifically disclose wherein the assigning of the second value to the first user equipment includes an indication that the first user equipment is configured to preempt a second user equipment when requesting a resource included in the resources. However Almgren teach, para. 63, “the call set-up processing part 29 assigns in advance different priorities to calls individually and performs an appropriate action, e.g., determining a less important channel and stopping that channel, as necessary”. It would be obvious to one skill in the art that a user that is sharing access to the network with another user and at certain point have the demand for the entire bandwidth it would need to put on hold or terminate the connection with the second user to have complete access to the resources or frequencies that are is being shared, e.g. like cellphone hot-spots or D2D laptop communications with a network, etc.
Kakadia and Almgren are analogous because they pertain to the field of wireless communication and, more specifically, to managing available resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almgren in the system of Kakadia to enable a higher priority user that might share a communication channel to completely make use of the channel when the network is congested. The motivation for doing so would have been to maintain high levels of quality of services when there are not enough resources available.
Regarding claim 15 Kakadia do not specifically disclose wherein the assigning of the second value to the first user equipment includes an indication that the first user equipment is configured to be preempted by a second user equipment when the second user equipment requests a resource included in the resources. However Almgren teach, para. 62-63, “The congestion detecting part 33 detects the congestion condition, or the severity of congestion 18, based on the congestion notification bit 19, and passes it as congestion statistical information 17 to the call set-up processing part 29. The call set-up processing part 29 determines the coding method for use between the terminal unit 1 and the opposed terminal unit 2, based on the call set-up direction by the call set-up inputting part 31 and the severity of congestion 18 received from the congestion detecting part 33”. 
 Kakadia and Almgren are analogous because they pertain to the field of wireless communication and, more specifically, to managing available resources.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Almgren in the system of Kakadia to enable a higher priority user that might share a communication channel to completely make use of the channel when the network is congested. The motivation for doing so would have been to maintain high levels of quality of services when there are not enough resources available.
Regarding claim 16 the limitations of claims 16 are rejected in the same manner as analyzed above with respect to claims 14. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471